EXHIBIT 10.2

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT (this “Amendment”) to the Credit Agreement referred to
below is entered into as of March 17, 2014, among KIMCO REALTY CORPORATION, a
Maryland corporation (“Kimco”), PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
several banks, financial institutions and other entities from time to time party
to the Credit Agreement referred to below (the “Lenders”), and the Lenders party
hereto. Unless the context otherwise requires, capitalized terms used herein
without definition shall have the meanings ascribed to them in the Credit
Agreement dated as of April 17, 2012 (as the same may be amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Kimco,
the Lenders, the Administrative Agent, and the other agents party thereto.

 

R E C I T A L S:

 

WHEREAS, the Existing Revolving Credit Agreement has been or will be amended
effective as of the date hereof (such amendment, the “Existing Revolving Credit
Agreement Amendment”);

 

WHEREAS, Section 10.1 of the Credit Agreement provides, in part, that “if a
Lender hereunder is also a “Lender” as defined in and pursuant to the Existing
Revolving Credit Agreement and approves any amendment or modification to the
Existing Revolving Credit Agreement or any other “Loan Document” as defined in
the Existing Revolving Credit Agreement, then, to the extent such amendment or
modification relates to terms also contained in this Agreement or any other Loan
Document, as applicable, such Lender shall be deemed to have approved such
amendment or modification to this Agreement or such other Loan Document, as
applicable . . . ”; and

 

WHEREAS, the parties hereto constitute the Required Lenders, Kimco and the
Administrative Agent, and such parties desire to amend the Credit Agreement to
make changes in certain of the covenants and related definitions, exhibits and
schedules that correspond to the amendments effected by the Existing Revolving
Credit Agreement Amendment;

 

NOW, THEREFORE, in consideration of the mutual agreements contained in the
Credit Agreement and herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby mutually agree as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

Article I

Amendments

 

Section 1.1.     The definition of the term “Gross Asset Value” contained in
Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

““Gross Asset Value”: as of any relevant date, an amount equal to (I) the sum,
without duplication, of (a) Total Adjusted EBITDA, calculated with respect to
the most recent Test Period ended on or before such date annualized and
capitalized at 7.00%, plus (b) Unrestricted Cash and Cash Equivalents of Kimco
and the Consolidated Entities as of such date, plus (c) the sum of the following
items of Kimco and the Consolidated Entities: (i) land and development projects
as of such date valued at the lower of “cost” or book value, and (ii) mezzanine
and mortgage loan receivables valued at the lower of cost or market at such date
and marketable securities at the value reflected in the consolidated financial
statements of Kimco as of such date, plus (d) Kimco’s investments in and
advances to the Unconsolidated Entities valued at the lower of cost or market as
reflected in the consolidated financial statements of Kimco as of such date,
plus (e) 100% of the bona fide purchase price of Properties acquired within 24
months prior to such date, minus (II) as applicable, (a) the amount, if any,
excluded from the amount of Total Indebtedness for purposes of calculating the
ratio of Total Indebtedness to Gross Asset Value as set forth in the proviso of
Section 7.1(a), or (b) the amount, if any, excluded from the amount of Total
Priority Indebtedness for purposes of calculating the ratio of Total Priority
Indebtedness to Gross Asset Value as set forth in the proviso of Section 7.1(b);
provided that (1) the items described in clause (I)(d) shall not be taken into
account to the extent that the amount thereof exceeds 30% of Gross Asset Value,
(2) the items described in clauses (I)(c) and (I)(d) (other than mortgage loan
receivables valued at the lower of cost or market at such date and marketable
securities at the value reflected in the consolidated financial statements of
Kimco as of such date) shall not be taken into account to the extent that the
amounts thereof exceed, in the aggregate, 40% of Gross Asset Value, and (3) not
more than 30% in the aggregate of items comprising Gross Asset Value shall be
attributable to assets located outside of the United States and Puerto Rico or
to assets owned by Entities not organized in and not having principal offices in
the United States or Puerto Rico.”

 

Section 1.2.     The definition of the term “Test Period” contained in Section
1.1 (Defined Terms) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

““Test Period”: a period of four (4) consecutive fiscal quarters of Kimco.”

 

Section 1.3.     The definition of the term “Total Debt Service” contained in
Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

““Total Debt Service”: in respect of any Test Period, interest expense plus
scheduled principal debt amortization for Kimco and the Consolidated Entities on
the aggregate principal amount of their respective Indebtedness (provided that
there shall be excluded optional prepayments and balloon payments due at
maturity, and non-cash interest expense with respect to convertible debt, and
provided, further, that the amount of any scheduled principal debt amortization
payment paid during such Test Period with respect to Indebtedness related to a
property acquired during such Test Period or otherwise assumed in connection
with an acquisition consummated during such Test Period shall be limited, for
purposes of calculating Total Debt Service, in proportion to the fraction of
such Test Period during which Kimco or another Consolidated Entity owned such
property or had assumed such Indebtedness, as applicable), plus preferred stock
dividends paid during such Test Period.”

 

 
2 

--------------------------------------------------------------------------------

 

 

Section 1.4.     The definition of the term “Total Indebtedness” contained in
Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

““Total Indebtedness”: as of any date of determination, the principal amount of
all Indebtedness of Kimco, of its Wholly Owned Subsidiaries and of any other
Consolidated Entities, outstanding at such date.”

 

Section 1.5.     The definition of the term “Total Unsecured Interest Expense”
contained in Section 1.1 (Defined Terms) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

““Total Unsecured Interest Expense”: actual interest expense (accrued, paid, or
capitalized, but excluding non-cash interest expense with respect to convertible
debt) on all Unsecured Debt of Kimco or of any Consolidated Entity.”

 

Section 1.6.     The definition of the term “Unencumbered Assets NOI” contained
in Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

““Unencumbered Assets NOI”: for any period, Unencumbered Property NOI, plus (a)
75% of management fee revenues earned by Kimco and its Wholly Owned Subsidiaries
in respect of properties owned by any Unconsolidated Entity, plus (b) the sum of
dividend and interest income from unencumbered marketable securities and
unencumbered mezzanine and mortgage loan receivables; provided that management
fee revenues earned in respect of properties owned by any Unconsolidated Entity,
dividend and interest income from unencumbered mezzanine loan receivables and
Unencumbered Assets NOI attributable to assets located outside of the United
States and Puerto Rico or to assets owned by Entities not organized in and not
having principal offices in the United States or Puerto Rico shall not be taken
into account to the extent the sum of all such items exceeds 30% of Unencumbered
Assets NOI for the applicable period.”

 

Section 1.7.     The definition of the term “FFO” in Section 1.1 (Defined Terms)
is hereby deleted in its entirety.

 

Section 1.8.     The definition of the term “NAREIT” in Section 1.1 (Defined
Terms) is hereby deleted in its entirety.

 

 
3 

--------------------------------------------------------------------------------

 

 

Section 1.9.     Section 6.3 (Payment of Obligations) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Kimco shall pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its obligations of whatever
nature, except (a) where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of Kimco, (b)
Non-Recourse Indebtedness to the extent that Kimco has determined in good faith
that it is in its best interests to contest or not pay such Non-Recourse
Indebtedness or (c) other obligations which aggregate not more than $50,000,000
to the extent that Kimco has determined in good faith that it is in its best
interests to contest or not pay such other obligations.”

 

Section 1.10.     Section 7.1(a) (Financial Covenants/Total Indebtedness Ratio)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 

“Total Indebtedness Ratio. Permit, at the last day of any Test Period, the ratio
of (i) Total Indebtedness as of such day to (ii) Gross Asset Value as of such
day to exceed 0.60 to 1.00 (or 0.65 to 1.00 for a period not to exceed 270
consecutive days in the event that during the applicable period Kimco or one of
the Consolidated Entities has incurred Indebtedness in connection with Major
Acquisitions); provided that for the purpose of determining the foregoing ratio,
there shall be excluded from the amount of Total Indebtedness the amount of
Total Indebtedness that matures by its terms within 24 months after such date of
determination, such exclusion to be limited, however, to the excess of (i) the
dollar equivalent of the aggregate amount of Unrestricted Cash and Cash
Equivalents then held by Kimco and the Consolidated Entities over (ii)
$35,000,000.”

 

Section 1.11.     Section 7.1(b) (Financial Covenants/Total Priority
Indebtedness Ratio) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

“Total Priority Indebtedness Ratio. Permit, at the last day of any Test Period,
the ratio of (i) Total Priority Indebtedness as of such day to (ii) Gross Asset
Value as of such day to exceed 0.35 to 1.00; provided that for the purpose of
determining the foregoing ratio, there shall be excluded from the amount of
Total Priority Indebtedness the amount of Total Priority Indebtedness that
matures by its terms within 24 months after such date of determination, such
exclusion to be limited, however, to the excess of (i) the dollar equivalent of
the aggregate amount of Unrestricted Cash and Cash Equivalents then held by
Kimco and the Consolidated Entities over (ii) $35,000,000.”

 

Section 1.12.     Section 7.1(f) (Financial Covenants/Fixed Charge Coverage
Ratio) of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

 

“Fixed Charge Coverage Ratio. Permit, for any Test Period, the ratio of Total
Adjusted EBITDA for such period to Total Debt Service for such period to be less
than 1.50 to 1.00. Solely for the purpose of calculating the ratio in this
clause (f), Total Adjusted EBITDA (i) shall include cash flow distributions
(other than distributions in respect of capital transactions) from
Unconsolidated Entities (“Unconsolidated Entity Operating Cash Flow”), and (ii)
shall be increased by the amounts excluded pursuant to clauses (iv), (v) and
(vi) of the definition of the term “Total Adjusted EBITDA”.”

 

 
4 

--------------------------------------------------------------------------------

 

 

Section 1.13.     Section 7.5 (Limitation on Transactions with Affiliates) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Neither Kimco nor any of its Subsidiaries shall, directly or indirectly, enter
into any transaction, including any purchase, sale, lease or exchange of
property or the rendering of any service, with any Affiliate (other than Kimco
or any of its Wholly Owned Subsidiaries) unless (a) no Default or Event of
Default would occur as a result thereof and (b) such transaction is (i) in the
ordinary course of the business of any Loan Party that is a party thereto and
(ii) upon fair and reasonable terms no less favorable to any Loan Party that is
a party thereto or is affected thereby than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate.”

 

Section 1.14.     Section 7.7(b) (Limitation on Lines of Business; Issuance of
Commercial Paper; Creation of Subsidiaries; Negative Pledges; Swap Agreements)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 

“Issue any commercial paper in an aggregate principal amount exceeding the
aggregate unused and available commitments under any revolving credit facility
entered into by Kimco or any of its Subsidiaries and not prohibited by this
Agreement. For the purposes of this paragraph, commitments shall be deemed to be
available to the extent that, on any date of determination, assuming timely
delivery of a borrowing notice by the applicable Borrower, the lender(s)
thereunder would be obligated to fund loans pursuant thereto.”

 

Section 1.15.     Section 7.7(c) (Limitation on Lines of Business; Issuance of
Commercial Paper; Creation of Subsidiaries; Negative Pledges; Swap Agreements)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 

“Enter into with any Person, or suffer to exist, any agreement which, in any
such case, prohibits or limits the ability of any Borrower or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired (other
than (i) this Agreement and the other Loan Documents, (ii) any agreements
governing any purchase money Liens, Financing Leases or mortgage financings (in
which case any such prohibition or limitation shall only be effective against
the assets financed thereby), (iii) any agreement in effect as of the date
hereof and identified on Schedule 7.7 hereto (and any extension or renewal of,
or any amendment or modification thereto), or (iv) any agreement related to
Indebtedness or Liens incurred, or asset sales or other transactions consummated
or to be consummated, by Kimco or such Subsidiary containing customary
restrictions on the ability of Kimco or any of its Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired).”

 

 
5 

--------------------------------------------------------------------------------

 

 

Section 1.16.     Exhibit E (Form of Compliance Certificate) is hereby amended
and restated in its entirety to read as set forth on Annex A attached hereto.

 

Section 1.17.     A new Schedule 7.7 (Restrictive Agreements) to the Credit
Agreement is hereby added in the form of Annex B attached hereto.

 

Section 1.18.     Schedule 1.1B (FFO Definition Variations) to the Credit
Agreement is hereby deleted.

 

 

 

Article II

Representations, Warranties and Agreements of the Loan Parties

 

Each Loan Party hereby represents and warrants that:

 

(a)     (i) it has the corporate (or limited liability company, as applicable)
power and authority, and the legal right, to make, deliver and perform this
Amendment, (ii) it has taken all necessary corporate (or limited liability
company, as applicable) action to authorize the execution, delivery and
performance of this Amendment and (iii) the execution, delivery and performance
of this Amendment will not violate any Requirement of Law or any Contractual
Obligation of such Loan Party and will not result in, or require, the creation
or imposition of any Lien on any of its properties or revenues pursuant to any
such Requirement of Law or Contractual Obligation, except, in the case of clause
(iii), where the same could not reasonably be expected to have a Material
Adverse Effect;

 

(b)     as of the Amendment Effective Date, this Amendment constitutes its
legal, valid and binding obligation enforceable against it in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and (ii) general equitable principles
(whether considered in a proceeding in equity or at law); and

 

(c)     no consent of any other Person is required in connection with the
execution, delivery and performance by such Loan Party of this Amendment other
than those that have already been duly made or obtained and remain in full force
and effect.

 

 
6 

--------------------------------------------------------------------------------

 

 

Article III

Other Agreements

 

Section 3.1.     The Credit Agreement and the other Loan Documents, each as
amended and modified hereby, are hereby ratified and confirmed and shall
continue in full force and effect. All references in any Loan Document to the
Credit Agreement or any other Loan Document shall be deemed to be references to
the Credit Agreement or such other Loan Document as amended and modified by this
Amendment, and as the same may be further amended, supplemented or otherwise
modified from time to time.

 

Section 3.2.     The execution, delivery and effectiveness of this Amendment
shall not operate as a modification, acceptance or waiver of any provision of
the Credit Agreement, or any other Loan Document, except as specifically set
forth herein. Notwithstanding anything contained in this Amendment to the
contrary, the Administrative Agent and the Lenders expressly reserve the right
to exercise any and all of their rights and remedies under the Credit Agreement,
any other Loan Document and applicable law in respect of any Default or Event of
Default.

 

Section 3.3.     This Amendment and the Loan Documents set forth the entire
agreement of the parties with respect to the subject matter hereof and thereof.

 

Section 3.4.     Neither this Amendment nor any provision hereof may be waived,
amended or modified except pursuant to an agreement in writing entered into in
accordance with Section 10.1 of the Credit Agreement. The fact that a signature
line is provided below for a Person does not mean that the Credit Agreement or
any other Loan Document previously executed and delivered requires or does not
require such Person’s consent for any modifications provided in this Amendment
or that requesting or obtaining such consent has created or changed any such
requirement.

 

Section 3.5.     This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

 

Section 3.6.     This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute but one agreement. Delivery of an executed signature page of this
Amendment by any electronic means that reproduces an image of the actual
executed signature page shall be as effective as delivery of a manually executed
counterpart of this Amendment.

 

Article IV

Effectiveness

 

The agreements and modifications set forth in Article I of this Amendment shall
become effective on the date (the “Amendment Effective Date”) when (A) the
Administrative Agent shall have received from each Loan Party and the
Administrative Agent either (i) a counterpart of this Amendment signed on behalf
of such party, or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic mail transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment and, in either case, (B) the Required Lenders shall have
consented to the Administrative Agent’s execution and delivery of this Amendment
(which consents of such Lenders may, but need not, be evidenced by delivery to
the Administrative Agent by the Lenders of counterparts of this Amendment signed
on their behalf or written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic mail transmission of a signed
signature page of this Amendment) that they have signed a counterpart of this
Amendment). The parties hereto agree that from and after the Amendment Effective
Date, this Amendment shall be binding upon each of the Loan Parties, the
Administrative Agent and the Lenders, and their respective successors and
assigns.

 

 
7 

--------------------------------------------------------------------------------

 

 

The Administrative Agent shall notify Kimco and the Lenders of the occurrence of
the Amendment Effective Date if and when the foregoing condition precedent has
been satisfied, and such notice shall be conclusive and binding.

 

 

 

[SIGNATURE PAGES FOLLOW]

 

 
8 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be duly executed and delivered as of the date first written
above.

 

 

 

 

KIMCO REALTY CORPORATION

            By: /s/ Glenn G. Cohen       Name: Glenn G. Cohen       Title:
Executive Vice President, Chief Financial Officer and Treasurer  

 

EXECUTION PAGE OF FIRST AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to First Amendment dated as of March 17, 2014 to Credit Agreement
dated as of April 17, 2012 among Kimco Realty Corporation,

PNC Bank, National Association and Others

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a

    Lender, and as Administrative Agent             By: /s/ Brian P. Kelly      
Name: Brian P. Kelly       Title: Senior Vice President  

 

EXECUTION PAGE OF FIRST AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to First Amendment dated as of March 17, 2014 to Credit Agreement
dated as of April 17, 2012 among Kimco Realty Corporation,

PNC Bank, National Association and Others

 

 

 

REGIONS BANK, as a Lender

            By: /s/ Kyle Upton       Name: Kyle Upton       Title: Vice
President  

 

EXECUTION PAGE OF FIRST AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to First Amendment dated as of March 17, 2014 to Credit Agreement
dated as of April 17, 2012 among Kimco Realty Corporation,

PNC Bank, National Association and Others

 

 

 

WELLS FARGO BANK, NATIONAL

    ASSOCIATION, as a Lender             By: /s/ Andrew W. Hussion       Name:
Andrew W. Hussion       Title: Vice President  

 

EXECUTION PAGE OF FIRST AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to First Amendment dated as of March 17, 2014 to Credit Agreement
dated as of April 17, 2012 among Kimco Realty Corporation,

PNC Bank, National Association and Others

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

            By: /s/ Rita Lai       Name: Rita Lai       Title: Authorized Signer
 

 

EXECUTION PAGE OF FIRST AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to First Amendment dated as of March 17, 2014 to Credit Agreement
dated as of April 17, 2012 among Kimco Realty Corporation,

PNC Bank, National Association and Others

 

 

 

CITIBANK, N.A., as a Lender

            By: /s/ John C. Rowland       Name: John C. Rowland       Title:
Vice President  

 

EXECUTION PAGE OF FIRST AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to First Amendment dated as of March 17, 2014 to Credit Agreement
dated as of April 17, 2012 among Kimco Realty Corporation,

PNC Bank, National Association and Others

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

            By: /s/ Gary D. Houston       Name: Gary D. Houston       Title:
Vice President  

 

EXECUTION PAGE OF FIRST AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to First Amendment dated as of March 17, 2014 to Credit Agreement
dated as of April 17, 2012 among Kimco Realty Corporation,

PNC Bank, National Association and Others

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

            By: /s/ Charles Stewart       Name: Charles Stewart       Title:
Director  

 

EXECUTION PAGE OF FIRST AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to First Amendment dated as of March 17, 2014 to Credit Agreement
dated as of April 17, 2012 among Kimco Realty Corporation,

PNC Bank, National Association and Others

 

 

 

SUNTRUST BANK, as a Lender

            By: /s/ Daniel J. Reddy       Name: Daniel J. Reddy       Title: SVP
 

 

EXECUTION PAGE OF FIRST AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to First Amendment dated as of March 17, 2014 to Credit Agreement
dated as of April 17, 2012 among Kimco Realty Corporation,

PNC Bank, National Association and Others

 

 

 

BANK OF AMERICA, N.A., as a Lender

            By: /s/ Cheryl Sneor       Name: Cheryl Sneor       Title: Vice
President  

 

EXECUTION PAGE OF FIRST AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to First Amendment dated as of March 17, 2014 to Credit Agreement
dated as of April 17, 2012 among Kimco Realty Corporation,

PNC Bank, National Association and Others

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender

            By: /s/ James Rolison       Name: James Rolison       Title:
Managing Director             By: /s/ J.T. Johnston Coe       Name: J.T.
Johnston Coe       Title: Managing Director  

 

EXECUTION PAGE OF FIRST AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to First Amendment dated as of March 17, 2014 to Credit Agreement
dated as of April 17, 2012 among Kimco Realty Corporation,

PNC Bank, National Association and Others

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

            By: /s/ George M. Sherman       Name: George M. Sherman       Title:
Director  

 

EXECUTION PAGE OF FIRST AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to First Amendment dated as of March 17, 2014 to Credit Agreement
dated as of April 17, 2012 among Kimco Realty Corporation,

PNC Bank, National Association and Others

 

 

 

ROYAL BANK OF CANADA, as a Lender

            By: /s/ Joshua Freedman       Name: Joshua Freedman       Title:
Authorized Signatory  

 

EXECUTION PAGE OF FIRST AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Signature Page to First Amendment dated as of March 17, 2014 to Credit Agreement
dated as of April 17, 2012 among Kimco Realty Corporation,

PNC Bank, National Association and Others

 

 

 

METROPOLITAN LIFE INSURANCE CO., as a Lender

            By: /s/ Matthew J. McInemy       Name: Matthew J. McInemy      
Title: Managing Director  

 

EXECUTION PAGE OF FIRST AMENDMENT TO CREDIT AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

Annex A

Amended and Restated Exhibit E (Form of Compliance Certificate)

See attached

 

 

 
A-1 

--------------------------------------------------------------------------------

 

 

Annex B

New Schedule 7.7 (Restrictive Agreements)

 

TRANSACTION(S) REFERRED TO IN SECTION 7.7

 

 

1)

Indenture, dated as of September 1, 1993, between Kimco Realty Corporation and
Bank of New York (as successor to IBJ Schroder Bank and Trust Company), as
supplemented by the first supplemental indenture thereto, dated as of August 4,
1994, the second supplemental indenture thereto, dated as of April 7, 1995, the
third supplemental indenture thereto, dated as of June 2, 2006, the fourth
supplemental indenture thereto, dated as of April 26, 2007, the fifth
supplemental indenture thereto, dated as of September 24, 2009, and the sixth
supplemental indenture thereto, dated as of May 23, 2013;

 

 

2)

Indenture, dated as of April 21, 2005, between Kimco North Trust III, Kimco
Realty Corporation and BNY Trust Company of Canada, as supplemented by the first
supplemental indenture thereto, dated as of June 2, 2006, the second
supplemental indenture thereto dated as of August 16, 2006, the third
supplemental indenture thereto, dated as of April 13, 2010, and the fourth
supplemental indenture thereto, dated July 22, 2013;

 

 

3)

Indenture, dated April 6, 2001, between Pan Pacific Retail Properties, Inc. and
The Bank of New York, as trustee, as supplemented by the first supplemental
indenture thereto, dated as of October 31, 2006;

 

 

4)

Amended and Restated Credit Agreement, dated as of March 17, 2014, among Kimco
Realty Corporation, as borrower, the subsidiary borrowers party thereto, the
lenders and agents party thereto from time to time, and JPMorgan Chase Bank,
N.A., as Administrative Agent.

 

 

5)

Credit Agreement, dated as of December 14, 2012, among KRC Interco S.A. de C.V.
SOFOM E.N.R., as borrower, Kimco Realty Corporation, as guarantor and Scotiabank
Inverlat, Sociedad Anónima, Institucion de Banca Múltiple, Grupo Financiero
Scotiabank Inverlat, as lender, as amended (including on the date hereof);

 

 

6)

Credit Agreement, dated as of April 17, 2012, among Kimco Realty Corporation, as
borrower, the several banks, financial institutions and other entities from time
to time parties thereto, PNC Bank, National Association, as administrative
agent, and each of the other parties named therein, as amended (including on the
date hereof);

 

 

7)

Credit Agreement, dated as of June 28, 2012, by and among InTown Hospitality
Corp. as borrower, Kimco Realty Corporation, as guarantor, JPMorgan Chase Bank,
N.A., as Administrative Agent, and each of the other parties named therein, as
amended (including on the date hereof);

 

 

 
B-1 

--------------------------------------------------------------------------------

 

 

PRO-FORMA

ANNEX A

AMENDED AND RESTATED EXHIBIT E

(FORM OF COMPLIANCE CERTIFICATE)

 

For the Fiscal Quarter ended

       

For the Fiscal Year ended

       

 

This Compliance Certificate is furnished pursuant to Section 6.2(b) of the
Credit Agreement dated as of April 17, 2012 among KIMCO REALTY CORPORATION
("Kimco"), the several banks, financial institutions and other entities from
time to time party thereto (collectively, the "Lenders"), PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent, and the other agents party thereto. Unless
otherwise defined herein, the terms used in this Compliance Certificate have the
meanings ascribed thereto in the Credit Agreement.

 

The undersigned Responsible Officer of Kimco hereby certifies as follows:

 

(1) The financial statements referred to in Section 6.1(a) or 6.1(b), as the
case may be, of the Credit Agreement which are delivered concurrently with the
delivery of this Compliance Certificate are complete and correct in all material
respects and have been prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods except as approved by the accountants performing the audit in connection
therewith or the undersigned, as the case may be, and disclosed therein.

 

(2) The covenants listed below are calculated with respect to the period of four
consecutive fiscal quarters of Kimco ended on the date set forth above.



 

(Amounts presented in 000's except ratios)



 

1

Total Indebtedness Ratio (Section 7.1(a))

             

(a) Total Indebtedness

             

(i) Principal amount of all Indebtedness of Kimco, its Wholly Owned
Subsidiaries, and any other Consolidated Entity

             

Exclusion

             

(ii) Amount of (i) that matures within 24 months

             

(iii) Unrestricted cash held by Kimco and Consolidated entities

             

(iv) Amount by which (iii) exceeds $35,000,000

             

(v) Exclusion = lesser of (ii) and (iv)

             

(vi) Total Indebtedness (for purposes of ratio) = (i) minus (v)

   

 

 
 

--------------------------------------------------------------------------------

 

 

 

(b) Gross Asset Value

             

Start by calculating Total EBITDA: 1 +/- 2 = 3

             

1. Consolidated Net Income

             

2. Adjustments to Consolidated Net Income

             

add back:

             

A. Depreciation and Amortization

             

B. Losses on extraordinary items

             

C. Losses on sales of operating real estate

             

D. Losses on early extinguishment of debt

             

E. Losses on impairments

             

F. Losses on investments in marketable securities

             

G. Provisions for income taxes

             

H. EBITDA adjustment of Unconsolidated Entities

             

I. Acquisition costs

             

J. Total interest expense

             

and subtract:

             

A. Gain on extraordinary items

             

B. Gain on sale of operating real estate

             

C. Gain on early extinguishment of debt

             

D. Gain on impairments

             

E. Gains on investments in marketable securities

             

F. Benefits for income taxes

             

Net Adjustments to Consolidated Net Income

   

 

 
 

--------------------------------------------------------------------------------

 

 

 

(i) 3. Total EBITDA = Consolidated Net Income +/- Net Adjustments

             

(ii) Management fee income included in Total EBITDA

             

(iii) Other income included in Total EBITDA not attributable to Properties

             

(iv) Sum of (ii) and (iii)

             

(v) 15% of Total EBITDA above

             

(vi) Amount by which (iv) exceeds (v)

             

(vii) Replacement reserves of $.15 per year per square foot of gross leasable
area (pro rated for the applicable period)

             

(viii) Straight lining adjustment

             

(ix) EBITDA of the Unconsolidated Entities

             

(x) Income from mezzanine and mortgage loan receivables

             

(xi) Dividend and interest income from marketable securities

             

(xii) EBITDA of Properties acquired within last 24 months

             

(xiii) Total Adjusted EBITDA = (i) minus (vi) minus (vii) minus (viii) minus
(ix) minus (x) minus (xi) minus (xii)

             

(xiv) (Reserved)

             

(xv) Capitalized annualized Total Adjusted EBITDA = Line (xiii) divided by
0.0700

             

(xvi) Unrestricted Cash and Cash Equivalents

             

(xvii) Land and development projects of Kimco and Consolidated Entities, at
lower of cost or book value

             

(xviii) Mezzanine and mortgage loan receivables of Kimco and Consolidated
Entities, at lower of cost or market

             

(xix) (Reserved)

             

(xx) Marketable securities held by Kimco and Consolidated Entities, as valued on
Kimco's consolidated financial statements

             

(xxi) Kimco's investment in and advances to Unconsolidated Entities

             

(xxii) 100% of the bona fide purchase price of Properties acquired within last
24 months

             

(xxiii) SUBTOTAL: Gross Asset Value = (xv) plus (xvi) plus (xvii) plus (xviii)
plus (xix) plus (xx) plus (xxi) plus (xxii) (subject to Adjustments, if any)

             

Adjustment to reduce Gross Asset Value by amount of Exclusion from Total
Indebtedness

             

Adjustment to limit (xxi) to 30% of Gross Asset Value

   

 

 
 

--------------------------------------------------------------------------------

 

 

 

Adjustment to limit sum of (xvii) plus (xviii) (other than mortgage loan
receivables, at lower of cost or market) plus (xxi) to 40% of Gross Asset Value

             

Adjustment so no more than 30% of Gross Asset Value is attributable to assets
located outside United States and Puerto Rico or to assets owned by Entities not
organized in and not having principal offices in the United States or Puerto
Rico

             

(xxiv) Gross Asset Value (after Adjustments)

             

TOTAL INDEBTEDNESS RATIO (a)/(b)

     

Must be less than or equal to: 0.60 (or 0.65 for a period not to exceed 270
consecutive days in the event that during the applicable period Kimco or one of
the Consolidated Entities has incurred Indebtedness in connection with Major
Acquisitions)

                    2

Total Priority Indebtedness Ratio (Section 7.1(b))

             

(a) Total Priority Indebtedness

             

(i) Indebtedness of Kimco and Consolidated Entities, secured by their respective
assets

             

(ii) Unsecured third party Indebtedness of the Consolidated Entities other than
to Kimco or any Consolidated Entity (excluding any unsecured debt
unconditionally guaranteed by Kimco)

             

(iii) Sum of (i) and (ii)

             

Exclusion

             

(iv) Amount of (i) and (ii) that matures within 24 months

             

(v) Unrestricted cash held by Kimco and Consolidated Entities

             

(vi) Amount by which (v) exceeds $35,000,000

             

(vii) Exclusion = lesser of (iv) and (vi)

             

(viii) Total Priority Indebtedness (for purposes of ratio) = (iii) minus (vii)

             

(b) Gross Asset Value

             

(i) SUBTOTAL: Gross Asset Value (Total Indebtedness ratio calculation) (subject
to Adjustments, if any)

             

Adjustment to reduce Gross Asset Value by amount of Exclusion from Total
Priority Indebtedness

             

Adjustment to limit (xxi) to 30% of Gross Asset Value

             

Adjustment to limit sum of (xvii) plus (xviii) (other than mortgage loan
receivables, at lower of cost or market) plus (xxi) to 40% of Gross Asset Value

             

Adjustment so no more than 30% of Gross Asset Value is attributable to assets
located outside United States and Puerto Rico or to assets owned by Entities not
organized in and not having principal offices in the United States or Puerto
Rico

             

(ii) Gross Asset Value (after Adjustments)

             

TOTAL PRIORITY INDEBTEDNESS RATIO (a)/(b):

     

Must be less than or equal to: 0.35

   

 

 
 

--------------------------------------------------------------------------------

 

 

3

Minimum Unsecured Interest Coverage Ratio (Section 7.1(e))

             

(a) Property NOI of Unencumbered Properties

             

(v) Property Gross Revenues

             

(w) Property Operating Expenses

             

(x) management fee reserve of 3% of Property Gross Revenues

             

(y) replacement reserve @ $.15 per square foot, per annum of GLA

             

(z) Unencumbered Property NOI = (v) - (w) - (x) - (y)

             

(b) 75% of management fee revenues in respect of properties owned by
Unconsolidated Entities

             

(c) Dividends and interest on marketable securities

             

(d) Income from mezzanine and mortgage loan receivables

             

(e) Unencumbered Assets NOI = (a) plus (b) plus (c) plus (d), subject to the
following adjustment:

             

Adjustment so no more than 30% of Unencumbered Assets NOI is attributable to
assets located outside United States and Puerto Rico, or to Entities not
organized in and not having principal offices in the United States or Puerto
Rico, management fee revenues earned in respect of properties owned by any
Unconsolidated Entity, and dividend and interest income from unencumbered
mezzanine loan receivables

             

(f) Unencumbered Assets NOI

             

(g) Total Unsecured Interest Expense (excludes non-cash interest on convertible
debt)

             

RATIO OF UNENCUMBERED ASSETS NOI TO TOTAL UNSECURED INTEREST EXPENSE (f)/(g)

             

Must be greater than or equal to: 1.75:1.00

   

 

 
 

--------------------------------------------------------------------------------

 

 

4

Fixed Charge Coverage Ratio (Section 7.1(f))

             

Total Adjusted EBITDA (as used in Fixed Charge Ratio calculation)

             

(a) Total Adjusted EBITDA (from prior page)

             

Add back:

             

(b) Income from mezzanine and mortgage loan receivables

             

(c) Dividend and interest income from marketable securities

             

(d) EBITDA of Properties acquired within last 24 months

             

(e) Cash flow distributions from Unconsolidated Entities over past 12 months

             

(f) Fixed Charge Total Adjusted EBITDA = (a) plus (b) plus (c) plus (d) plus (e)

             

Total Debt Service

             

(g) Total interest expense

             

(h) scheduled principal amortization for Kimco and Consolidated Entities
(excluding optional prepayments, balloon payments due at maturity, and non-cash
interest on convertible debt, (excluding optional prepayments, balloon payments
due at maturity, and non-cash interest on convertible debt and provided that the
amount of any scheduled principal debt amortization payment paid during the Test
Period with respect to Indebtedness related to a property acquired during such
Test Period shall be limited in proportion to the fraction of such Test Period
during which Kimco or another Consolidated Entity owned such property or had
assumed such Indebtedness as applicable)

             

(i) Preferred stock dividends

             

(j) Total Debt Service = Total of (g), (h) and (i)

             

FIXED CHARGE COVERAGE RATIO: (f)/(j)

             

Must be greater than or equal to: 1.50:1.00

   

 

 
 

--------------------------------------------------------------------------------

 

 

(3) To the best of such Responsible Officer's knowledge, the Borrower and each
of the other Loan Parties has, during the period referred to above, observed or
performed all of its covenants and other agreements, and satisfied every
condition contained in the Credit Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and as of the
date hereof such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as follows:  NONE.



 

IN WITNESS WHEREOF, I have hereto set my name.



 

       

Name: Glenn G. Cohen

   

Title: Executive Vice President, Chief Financial

   

             Officer and Treasurer

 

 

 